FILED
                              NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 PABLO NEGRETE ROSILA; MA                          No. 07-74685
 MAGDALENA GARCIA ALVAREZ,
                                                   Agency Nos. A095-307-523
               Petitioners,                                    A095-307-522

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Pablo Negrete Rosila and Ma Magdalena Garcia Alvarez, spouses and

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion the

denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008),

we deny the petition for review.

       The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen where the new evidence they presented did not support prima facie

eligiblity for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592,

600 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                     07-74685